DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 15 June 2022.  Claims 1-7 are currently pending of which all claims are currently amended.  Claim 8 has been cancelled. 

Drawings
Acknowledgment is made to Applicant’s specification amendments and replacement figure received 15 June 2022.  The objections to the drawings presented in the Office Action of 16 March 2022 have been withdrawn.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 15 June 2022.  The rejections to the claims presented under 35 USC 112 in the Office Action of 16 March 2022 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Document No. KR 10-2009-0116396 to Lee Heung Young (Lee) in view of US Patent Application Publication No. 2012/0103797 to Hermann (Hermann).
As to claims 1, 2 and 3,  Lee teaches a fluid electrolysis apparatus comprising a body (11/12/13) having an inlet port (14) and an outlet port (15) formed therein and provided with an inner space through which a fluid introduced through the inlet port (14) passes to be discharged through the outlet port (15), an electrode (30) mounted in the inner space and comprising two first electrode plates (31 and 32) and a second electrode plate (33) to which external power sources of opposite polarities are applied, wherein the first electrode plates (31 and 32) and the second electrode plate (33) are alternately arranged to be spaced apart from each other such that plates surfaces face each other to form a plurality of channels in which the fluid is electrolyzed while passing therethrough between the first electrode plates and the second electrode plate (Translation Pages 4 and 6; Figures 2 and 4). 
Lee further teaches that the electrodes are provided with electrical connection terminals (36a/36b/36c) comprising one end portion exposed towards an inside of the body so as to be connected to the electrode and another end portion exposed toward an outside of the body so as to be connected to the external power source.  The electrical connection terminal configured to provide a path through which the external power sources are applied to the electrode (Translation Page 6; Figures 4 and 6).  However, Lee teaches that these terminals are provided merely through grooves formed in the body and not formed embedded in and integrally molded with the body.  
However, Herman also discusses electrolytic water treatment apparatus and teaches an improved means of forming electrical connections to the electrodes in a less complex manner that would prevent the reactor form leaking wherein the electrical connection terminal comprises a conductive connection terminal (23/26) formed so as to fit within the housing (1), thus embedded in and integrally molded with the housing (Paragraph 0005).  Therefore, it would have been obvious to one of ordinary skill in the art to replace the electrical connections of Lee with the conductive connection structure of Herman in order to form the electrical connections in the improved less complex manner that prevents leakage as taught by Herman.  Thus a conductive connection terminal coupled to the body so that airtightness between an outer surface of the conductive connection terminal and the body is maintained.
Herman further teaches that the conductive connection terminal (23/26) having one end portion exposed towards the inside of the housing body and a second end portion exposed towards an outside of the housing body, further comprising a lead (19) connecting the one end portion of the conductive connection terminal (23/26) to a respective electrode at a lead fixing part (inner surface of 26) coupled via a lead fixing member (29) at least partially in the inner space, wherein the other end comprising a power source fixing part (outer surface of 23) connected to external power sources (42/43) via power source fixing members (30) (Paragraph 0029).  Lee teaches that the first electrode plates (31 and 32) are connected to separate terminals, through of the same polarity, thus not specifically teaching that the two first electrode plates are connected to the same electrical connection terminal.  However, it would have been obvious to one of ordinary skill in the art to combine the connections together as they are of the same polarity in order to minimize required parts.  
Lee further teaches that the apparatus comprises a gasket interposed between an inner surface of the body and the electrode (30) to prevent fluid from passing between the inner surface of the b body and at least a portion of the first electrode plates disposed at an outmost side of the electrode.  Lee teaches that the gasket comprises a first gasket (upper and lower part of support (34)) and a second gasket (upper and lower part of support (35)) each gasket having outer upper and lower portions each forming a panel shape, the lower panel portion interposed to be in contact between a bottom surface of the body (20) and a lower outmost first electrode (31) and the upper panel portion interposed to be in contact between a lower surface of a cover portion of the body (13) and an uppermost first electrode (32) (Translation Pages 4 and 5; Figure 6).  Lee further teaches that the second gasket (upper and lower part of support (35)) comprises a protruding portion (thicker internal end portion of the upper and lower most portions of the support), thus a protrusion, wherein the shape of the protrusion “corresponds to” an open upper surface of the inner space, i.e. this protrusion part is formed so as to fit within a corresponding groove formed in the upper cover (13) of the body forming an upper portion of the open upper space of inner space for fluid flow (Figure 6).
As to claim 4, the combination of Lee and Herman teaches the apparatus of claim 3.  Lee further teaches that the electrode part (30) further includes a first support member (central part of support (34)) coupled to one end portion of the first electrode plates (31 and 32) at one side edge of the channel to maintain a separation distance between the first electrode plates (31 and 32) and the second electrode plate (33) that are alternately arranged and a second support member (central part of support (35)) coupled to one end portion of the second electrode plate (33) in a longitudinal direction of the second electrode plate at the other side edge of the channel to maintain a separation distance between the first electrode plate (31 and 32) and the second electrode plate (33) that are alternately arranged and the first electrode (31 and 32) are supported on inner surface of the body part by the support members (Translation Page 6; Figures 4 and 6).  
As to claim 5, the combination of Lee and Herman teaches the apparatus of claim 4.  Lee further teaches that another end portion of the first electrode plate (31 and 32) is coupled to the second support member and another end portion of the second electrode plate (33) is coupled to the first support member so that the plurality of channels are formed independently of each other (Translation Page 6; Figures 4 and 6).  
As to claim 6, the combination of Lee and Herman teaches the apparatus of claim 4.  Lee further teaches that the first electrode (31 and 32) and the second electrode (33) are supported on the inner surface of the body part (11) by the first support member (34) and the second support member (35) such that coupling portions are in close contact with the body part (Figure 6).
As to claim 7, the combination of Lee and Herman teaches the apparatus of claim 1.  Lee further teaches that the apparatus comprises a supply channel guide (through holes (24)) to guide the fluid introduced through the inlet port (14) to an inlet of the plurality of channels at a uniform flow velocity if formed between the inlet of the channel and the inlet port in the inner space, the supply channel guide (24) close to the inlet of the plurality of channels (the top of the channels) than the inlet port (14) (Pages 5 and 6; Figure 5).

Response to Arguments
Applicant’s argument filed 15 June 2022 with respect to Lee Young Sik and Herbst have been found persuasive.
Applicant's arguments filed 15 June 2022 with respect to Lee have been fully considered but they are not persuasive.  Applicant’s argue that the prior art of Lee does not teach the claims as amended; however, the Examiner disagrees, as above, and maintains that the Applicant is interpreting the claims as amended more narrowly than actually claimed, particularly in regards to the gasket and the protrusion.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2019/0055144 to Inagaki – showing alternative interpretation for the gaskets/protrusion as claimed (See Figures 7 and 8)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CIEL P Contreras/Primary Examiner, Art Unit 1794